Grant, J.
The sole objection made to the sale in this case is that the notice was not posted in three public places in the ward where the property was located. The defendant is a good-faith purchaser, and has spent a large sum of money in improving the property. The notice was posted in three of the most public places in the city,— one being at the courthouse in the Fourth ward, and just across the street from the First ward, in which the property was located; one at the post-office, also in the Fourth ward, being less than one block from the First ward; and the other at the Hibbard House, in the Fifth ward, and directly across the street from the First ward. The notice was also published in a newspaper in strict compliance with the law. The sale in every other respect was valid. Plaintiff’s guardian was served with notice of the proceedings. The sale was open and notorious. Many bidders were present, and plaintiff’s guardian appeared to protect his interests. The property was sold at its full value. Plkintiff received the benefit thereof, and now seeks to avoid the' sale on account of a defect which in no wise prejudiced him or the estate. The claim is unconscionable, and defendant’s title should not be set aside unless the strict rules of law demand it. 2 How. Stat. § 60?4, provides that—
“No action for the recovery of any estate sold by an executor or administrator under the provisions of this chapter shall be maintained by any heir or other person claiming under the deceased testator or intestate, unless it be commenced within five years next after the sale. ”
This and other statutes show it to be the policy of the law to protect these sales from attack when they have been fair. It is a wise policy; otherwise estates would be sacrificed, for parties would not buy at full value if it were known that years afterwards their title was likely to be attacked, and held void.
Plaintiff seeks to have this sale declared absolutely void because it appears that the administrator did not give “notice of the time and place of sale as in this chapter *22prescribed.” Technically, this notice was not posted in the places required by law, but was posted in places more likely to secure a good sale. In Schadle v. Wasey, 70 Mich. 414, the notice was not published in the newspaper which the law required, but the court refused to hold the sale void for this reason. That case settled the law of this State that, when these sales are confirmed by the court, they will not be set aside for defective notice in a collateral proceeding. In order to hold this sale void, we must overrule that decision.
In Osman v. Traphagen, 23 Mich. 88, the court, speaking of an administrator’s sale, say:
“It was a judicial sale, and was confirmed. In order to confirm it, the judge of probate was required to find that it was legally and fairly made. ■ The court had jurisdiction to inquire whether the sale made by the administrator alone was legal. It was the duty of the court to make that inquiry.”
In Perkins v. Fairfield, 11 Mass. 227, the sale was granted upon an erroneous and unfounded certificate of the judge of probate, and no bond was given as the statute required. The sale was sustained, the court holding that the purchaser had a right to rely upon the order of the court as an authority emanating from a competent jurisdiction, and that it was too late to say that the neglect to file a bond was fatal to the title.
In Heirs of Ludlow v. Johnson, 3 Ohio, 561, it appears that the land was sold by the administrator contrary to law, because the real estate could not be sold until it was ascertained that there would be a failure of personal assets. In a collateral attack the court refused to allow this to be interposed as a defense. In the opinion the court say:
“When a sale has been made, and its validity is questioned, this court will go no further back than to inquire whether it was ordered by competent authority. So far as the interests of the purchaser are concerned, we consider such orders equally available as judgments. The former can be no more impeached collaterally, because *23there was an .abundance of personal estate to have satisfied all debts, than the latter can by showing that the evidence under which they were recovered was insufficient.”
See, also, Stall v. Macalester, 9 Ohio, 19.
In Florentine v. Barton, 2 Wall. 216, the court say: “The purchaser under such a sale is not bound to look further back than the order of the court, or to inquire as to its mistakes.”
In Satcher v. Satcher, 41 Ala. 26, the statute provided that “no order for the sale of any land belonging to any estate shall be made when there are minors or persons of unsound mind interested in such estate, unless the probate court shall have taken proof by deposition, as in chancery cases, showing the necessity of such sale,” etc. It was claimed that every sale made without compliance with that statute was wholly void. The court held otherwise. See, also, Eliason v. Bronnenberg, 147 Ind. 248.
In Palmer v. Oakley, 2 Doug. (Mich.) 433, 496 (47 Am. Dec. 41), it was objected that the notice of the guardian was insufficient, as it was given before the bond was executed. The court in that case said:
“All that a purchaser at a judicial sale is bound to look to with a view to his protection is to see that the court by whom the sale was authorized was empowered to make the decree. If the court had the power, the failure of the guardian, as in this case, to fulfill certain directions which the law imposed on her, should not and cannot prejudice the rights acquired by such purchaser.”
At that time the present statute was in existence. Rev. Stat. 1846, p. 314.
If, in our judgment, the former decisions of this court upon this subject were wrong, I do not think it wise for us to overrule them, especially in a case where the effect would be to defeat, rather than to secure, justice. The effect of this decision would be to unsettle many titles based upon sales made under the orders and judgments of the probate court. The language of this court in Palmer v. Oakley, supra, is applicable here:
*24“If such a rule were to obtain, but few purchasers would be found at judicial sales; for but few would incur the hazard of purchasing and paying their money, when the purchase so made may, at the distance of 10 or 15 years, be held void, in consequence of a noncompliance by a guardian with the requisitions of the statute. Such a rule would also operate injuriously on the ward, as upon every sale made the purchaser would take into the account the hazard he incurs. The best interests of infants require that no unnecessary obstacles should be thrown in the way of obtaining the best possible price for their estates when sold.”
So, also, is the language in Osman v. Traphagen, supra:
“If in these judicial sales the validity of the title, even in the hands of bona fide purchasers, should be made to depend on facts like these, and when, too, the facts are called-out in collateral proceedings, it would lead to the moát alarming consequences. The announcement of such a rule would fill the State with dismay. Titles now considered good everywhere would be subjected to scrutiny and doubt and depreciation, and sales required to be made hereafter by representatives and public officers under judicial process and orders would be shunned as pitfalls and snares. ”
I think the judgment should be affirmed.
Long, C. J., Hooker and Moore, JJ., concurred with Grant, J.